DETAILED ACTION
Status of Claims
This action is in reply to the amendment and response filed on August 19, 2022. Claims 1-4, 12, 21, and 27 have been amended. Claims 1-4, 6-13, 21-22, and 24-29 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2022 and September 15, 2022 have been considered and initialed copies of the 1449s are hereby attached.

Response to Arguments
101: Applicant’s substantive amendments necessitated a reconsideration of the claims in light of 35 USC 101. As such, a second non-final rejection addressing the new grounds of rejection is provided below.
112(a): Applicant’s substantive amendments necessitated a reconsideration of the claims in light of 35 USC 112. As such, a second non-final rejection addressing the new grounds of rejection is provided below.
103: Applicant’s amendments and arguments have been fully considered and are persuasive.
The prior art of record US 20110025483 A1 (Yano), US 20160125669 A1 (Meyer), US 9594725 B1 (Cook), and US 20150279212 A1 (Otake) do not teach:
receiving an estimated present location of the vehicle from the telematics device that identifies the estimated present location based on one or more signals received from one or more signal transmitters using a positioning receiver associated with the telematics device,
generating on or more offsets based on the driver safety index corresponding to the most recent trip,
enhancing an accuracy of the received estimated present location of the vehicle to generate an accuracy-enhanced location by applying the one or more offsets to modify the received estimated present location reached by the vehicle.
As such, the 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, 21-22, and 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-4, 6-11 are directed to a process, claims 12- 13, 21-22, 24-26 are directed to a machine, and claims 27-29 are directed to another process.

Claims 1, 12, and 27 are directed to the abstract idea of vehicle telematics information analysis which is grouped under mental processes. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 27 recite "storing an identity of an operator of the vehicle”, “receiving kinematic data characterizing movement of the vehicle from … at the vehicle, the kinematic data characterizing the movement of the vehicle corresponding to at least one trip occurring from an engine of the vehicle turning on to the engine of the vehicle turning off, …”, “receiving an estimated present location of the vehicle from … that identifies the estimated present location based on one or more signals received from … using … associated with …”, “generating the driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle, the driver safety index biased based on the portion of the received vehicle kinematic data associated with the most recent trip”, “generating one or more offsets based on the driver safety index corresponding to the most recent trip”, “enhancing an accuracy of the received estimated present location of the vehicle to generate an accuracy-enhanced location by applying the one or more offsets to modify the received estimated present location reached by the vehicle”, “outputting the accuracy-enhanced location. In addition to the “generates the driver safety index …”, “generates one or more offsets …”, “enhances an accuracy …”, and “outputting the accuracy …” steps recited above, claim 12 recites “receives an estimated present location of the vehicle and kinematic data characterizing movement of the vehicle from … at the vehicle, the estimated present location identified based on one or more signals received from … using … associated with …, the kinematic data characterizing the movement of the vehicle corresponds to at least one trip occurring from an engine of the vehicle turning on to the engine of the vehicle turning off”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as communication interface, telematics device, signal transmitters, positioning receiver, memory, processor represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of vehicle telematics information analysis. As such, the additional elements do not integrate the abstract idea into a practical application.
 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of vehicle telematics information analysis using computer technology (e.g.: processing unit, see PGPUB ¶ 32). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).

Hence claims 1 and 16 are not patent eligible.

As per dependent claims 2, 3, 4, 8, 11, 13, the dependent claims recites the additional elements of global navigation satellite system receiver, wireless telecommunications networks, wireless local area networks, second telemetric device, biometric sensor, temporal database. The additional elements are considered to merely add the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. See MPEP 2106.05(f). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to merely add the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). In addition, the dependent claim include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.

As per dependent claims 6-7, 9-10, 21-22, 24-26, 28-29, these claims further define the abstract idea noted in claims 1, 12 and 27. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 6-7, 9-10, 21-22, 24-26, 28-29 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claim 1 recites the following limitations “storing an identity …”, “receiving kinematic data”, “receiving an estimated present location …”, “generating the driver safety index …”, “generating one or more offsets …”, “enhancing an accuracy of the received estimated present location …”, “outputting the accuracy-enhanced location”. Claim 6 recites “generating a score …”, “identifying a deviation …”, “dynamically adjusting an insurance pricing …”. Claim 10 recites “identifying … a deviation …”, “identifying that the deviation …”. Claim 11 recites “authorizing the identity …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, Applicant’s specification fails to disclose how an identity is stored, kinematic data is received, estimated present location is received, the driver safety index is generated, offsets are generated, accuracy is enhanced, accuracy-enhanced location is outputted, score is generated, deviation is identified, insurance pricing is adjusted, deviation is identified, identity is authorized (i.e. what hardware structure/entity performs the actions).The specification does not provide support for what entity performs the actions. ¶ 32 of the PGPUB states “The computing device 700 typically includes at least one processing unit” without stating what entity performs the actions of the above identified method claims. Therefore, one of ordinary skill would not know how Applicant intended the functions of storing, receiving, generating, enhancing, outputting, identifying, adjusting, authorizing are performed.
 
Claims 1-4, 6-11 are also rejected 35 USC 112(a) for being dependent on the rejected independent claim 1.

Additional Comments
Regarding claims 1, 12 and 27, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious.
Conclusion
References relied upon but not cited include US 20100063850 A1 (Daniel) directed to determining an objective driver score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/EDWARD J BAIRD/Primary Examiner, Art Unit 3692